24 F.3d 242NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
James F. ANDERSON;  Dorothy J. Anderson, Appellants,v.FARMERS HOME ADMINISTRATION; Robert J. Maag;  SteveMagedanz; Tim Potts;  Thomas A. Lloyd, Appellees.
No. 93-3719.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 25, 1994.Filed:  May 2, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James F. and Dorothy J. Anderson, South Dakota farmers, appeal the district court's order dismissing without prejudice their complaint against the Farmers Home Administration and others.  We affirm.


2
The Andersons filed a 138-page complaint consisting of political statements and allegations describing in vague terms various wrongs allegedly inflicted on the Andersons.  The district court granted defendants' motion to strike the complaint under Federal Rule of Civil Procedure 8.


3
A pleading must contain "a short and plain statement of the claim showing that the pleader is entitled to relief."  Fed. R. Civ. P. 8(a)(2).  Having carefully reviewed the complaint and the record, we see no abuse of discretion in the district court's decision to dismiss the Andersons' complaint without prejudice.   See Atkins v. Northwest Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir. 1992).


4
Accordingly, we affirm.